Citation Nr: 0328847	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  99-23 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
back disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from October 1951 to November 
1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by which 
the RO denied compensation under 38 U.S.C.A. § 1151 for a 
back disability.  


FINDINGS OF FACT

1.  The veteran was admitted to the San Diego VA Medical 
Center on August 1, 1996 for treatment of bilateral psoas 
muscle abscesses secondary to staphylococcus aureus and L3-4 
vertebral osteomyelitis, and was discharged on August 23, 
1996 with instructions to continue intra-venous antibiotic 
treatment and to exercise.  

2.  The veteran was readmitted on September 16, 1996 due to 
extensive bony destruction at the L3-4 vertebrae requiring 
surgical fusion, a condition that was not due to the 
veteran's willful misconduct or failure to follow 
instructions; and was proximately caused by an error in 
judgment or similar instance of fault on the part of VA in 
furnishing care in August 1996.  


CONCLUSION OF LAW

The requirements for entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for residuals of fusion of the L3-4 
vertebrae have been met.  38 U.S.C.A. § 1151 (West 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the veteran filed his claim for compensation under 
38 U.S.C.A. § 1151 for a back disability in July 1998, the 
version of 38 U.S.C.A. § 1151 enacted by § 422(a) of Pub. L. 
No. 104-204, which became effective October 1, 1997, applies 
to his claim.  See VAOPGCPREC 40-97.  Effective from October 
1, 1997, 38 U.S.C.A. § 1151 (West 2002) provides in relevant 
part as follows: 

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner 
as if such additional disability or death were 
service[]connected.  For purposes of this section, a 
disability or death is a qualifying additional 
disability or qualifying death if the disability or 
death was not the result of the veteran's willful 
misconduct and-

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-

(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or 

(B) an event not reasonably 
foreseeable . . .

38 U.S.C.A. § 1151 (West 2002).

The evidence of record includes a discharge summary of 
admission to the San Diego VA Medical Center from August 1, 
1996 to August 23, 1996.  That discharge summary reveals that 
the veteran presented with two weeks' duration of left low 
back pain that had progressively worsened.  During those two 
weeks he had presented to the Urgent Care Center at the VA 
Hospital a total of four times and was given Percocet and MS 
Contin for conservative treatment.  The hospital course 
consisted of placement of a drain tube into a psoas abscess, 
conducting Indium bone scans, and performing magnetic 
resonance imaging (MRI) of the lumbosacral spine area.  A 
report of an MRI performed on August 13, 1996 showed findings 
suggestive of osteomyelitis involving the third and fourth 
lumbar vertebrae.  The anterior epidural enhancement was 
present without any fluid collection.  An impression was that 
this most likely represented inflammatory changes.  The 
discharge summary indicates that the veteran was fitted with 
a back brace and instructed to wear the back brace when 
walking or moving around, but not when lying down.  The 
veteran was discharged on intra-venous Nafcillin.  Home 
healthcare was arranged for this.  The report of a 
computerized tomography (CT) scan performed on August 30, 
1996 showed a decrease in size and area of low-density within 
the left psoas relative to a prior study.  This was felt to 
be consistent with a resolving abscess.  Progress notes 
indicate that the veteran was issued steel stays for back 
pain, osteomyelitis of the lumbar spine.

A second discharge summary shows that the veteran was 
admitted on September 16, 1996 with a primary diagnosis of 
L3-4 vertebral osteomyelitis.  The summary provides a history 
of treatment for bilateral psoas muscle abscesses with L3-4 
vertebral osteomyelitis.  The report noted that the veteran 
had been sent home, but was complaining of increasing lower 
back pain and shooting pain of the left thigh.  He was 
readmitted and found to have a collapse of the L3-4 
vertebrae.  He was admitted and started on intra-venous 
Ancef, and was taken to the operating room initially for an 
anterior approach to inserting a strut graft at L3-4.  About 
two weeks later, a fusion of the spine was carried out.  

By letter dated in November 1996, G.M., M.D., reported that 
after the veteran was sent home from the August admission, 
G.M., M.D. spoke with the emergency room intern who had seen 
the veteran, the medical intern, and a first-year medical 
resident.  According to Dr. G.M., they did not realize the 
seriousness of the problem.  The emergency room intern 
deferred responsibility and the medical resident had simply 
wanted to order another CT scan of the lumbar spine.  The 
medical intern ordered the lumbar MRI and put in a request 
for an infectious disease consultation the next week-but was 
not willing to admit the veteran to the hospital.  Dr. G.M. 
wrote that repeat studies revealed that the abscess had grown 
markedly and the veteran was in full-blown osteomyelitis in 
which the staphylococcal infection had destroyed both the L3 
and L4 vertebrae.  Dr. G.M. noted that a VA infectious 
disease physician J.F., M.D., informed him that the infection 
had spread into the epidural space and there was weakness of 
the muscles of both legs due to nerve root involvement.  
Additionally, Dr. G.M. wrote that he had spoken with the 
Chief of Medicine, R.S., M.D., at Dr. J.F.'s request, just 
after the veteran's second admission.  Dr. G.M. reported that 
Dr. R.S. admitted that the system had failed every step of 
the way.  There had been inadequate supervision of the 
residents in training and failure to provide the specialty 
care that the veteran needed.  

J.F., M.D., the Chief of a VA Infectious Diseases Section, 
submitted a letter dated in August 1999, in which he 
indicated that the veteran was sent home to continue 
intravenous antibiotic treatment and advised to exercise 
after discharge in August 1996.  With the help of the 
veteran's sister, who is a physical therapist, the veteran 
exercised considerably and his pain got progressively worse, 
not better.  Dr. J.F. indicated that he saw the veteran for 
the first time on September 16, 1996.  The veteran was 
readmitted to the hospital because he had such intense pain 
that he could not stand or sit.  A repeat MRI showed that the 
veteran then had extensive destruction of his L3-4 vertebrae.  
These were removed and a bone graft performed.  Dr. J. F. 
opined that the veteran's physical activity contributed to 
the extensive bony destruction that occurred despite 
appropriate and successful antibiotic treatment.

A chronology of events is attached to the veteran's June 2000 
letter.  This indicated that upon discharge on August 23, the 
veteran was instructed to walk as much as possible.  The 
veteran reports that he stopped walking after three days 
because of lower back pain.  

A VA examination report dated in July 2002 is also part of 
the record.  The report focuses attention on the letters from 
G.M., M.D.  The examiner relates that Dr. G.M.'s accusations 
against VA cannot be proven to be accurate.  The examiner 
stated that he could not opine whether there was an 
unreasonable delay in diagnosing the problem.  The examiner 
did not refer to Dr. J.F.'s letter.  The examiner did not 
address the contention that the veteran's exercising 
increased his disability.  

The Board finds that, according the veteran the benefit of a 
reasonable doubt, the extensive bony destruction resulting in 
fusion of the L3-4 vertebrae was proximately caused by an 
error in judgment or similar instance of fault by VA.  The 
evidence of record shows that an additional disability 
consisting of extensive bony destruction of L3-4 vertebrae, 
which was not present when the veteran was discharged from 
the VA facility in August 1996, was present when the veteran 
was readmitted to the VA facility in September 1996.  
However, the medical evidence does not show that the 
extensive bony destruction was a continuance or natural 
progression of the psoas abscess or vertebral osteomyelitis 
for which treatment had been provided in August 1996.  
Similarly, the evidence does not support a finding that such 
a condition is coincident with treatment for the psoas 
abscesses or vertebral osteomyelitis.  To the contrary, the 
letter from J.F., M.D. suggests that the veteran's physical 
activity after discharge and at the instruction of VA 
contributed to the development of this condition.  While 
evidence that the veteran was instructed to exercise after 
discharge is sparse, the remaining evidence of record is not 
inconsistent with the veteran's and Dr. J.F.'s statements in 
this regard.  Considering this evidence, as well as the 
absence of evidence of willful misconduct or failure to 
follow instructions on the part of the veteran, the Board 
concludes that an error in judgment or similar instance of 
fault did cause the extensive bony destruction of L3-4 
vertebrae necessitating surgical fusion.  The veteran is 
therefore entitled to an award of compensation benefits under 
38 U.S.C.A. § 1151.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of fusion of the L3-4 vertebrae is granted, subject 
to regulations governing the payment of such monetary 
benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

